 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     IN RE:
11
                                                      No. MC19-0019RSL

12
     Application of Edward D. Fagan for Leave
     Pursuant to 28 U.S.C. § 1782 to Obtain           ORDER DIRECTING CLERK TO
13
     Discovery from Bank of America, JP               ISSUE SUBPOENA
     Morgan Chase, and Credit Registry for Use
14
     in Foreign Proceeding

15

16          Having reviewed the application of Edward D. Fagan for the issuance of a Rule 45

17   subpoena to Bank of America, JP Morgan Chase, and Credit Registry, having received

18   proofs of service, and having considered the requirements of 28 U.S.C. § 1782, it is

19   hereby ORDERED THAT:

20          1.     The application is GRANTED. The Clerk of Court shall issue to applicant

21   the subpoena presented at Dkt. # 1-5.

22          2.     Prior to service on Bank of America, JP Morgan Chase, and/or Credit

23   Registry, applicant shall amend Exhibit 1 (a) to specify the date and time of production

24   not less than fourteen days from the date of service, (b) to delete the three references to

25   “testimony,”1 and (c) to specify the full bank account numbers at issue.

26
            1
27
           The form of subpoena requested by applicant commands the recipient to produce
     documents, electronically stored information, or objects, not testimony.
28
     ORDER DIRECTING CLERK TO
     ISSUE SUBPOENA - 1
 1          3.     Bank of America, JP Morgan Chase, and Credit Registry’s rights to object
 2   to the issuance of the subpoena, its scope, and/or its procedural correctness are preserved
 3   to the extent they are raised in timely objections or motions in accordance with the
 4   Federal Rule of Civil Procedure 45.
 5

 6          Dated this 19th day of March, 2019.
 7                                             A
                                               Robert S. Lasnik
 8                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER DIRECTING CLERK TO
     ISSUE SUBPOENA - 2
